Per Curiam
The petitioner commenced this original proceeding pursuant to C.A.R. 21(a), seeking relief in the nature of mandamus or certiorari. We issued a rule to show cause, and now discharge the rule.
The petitioner is the plaintiff below in a personal injury action. Trial was scheduled to begin August 22, 1977, but on August 10 the petitioner learned that her only medical expert would be unavailable to testify. On August 15, the trial court denied the petitioner’s motion for a continuance. The instant proceeding, challenging that ruling, was filed on August 16.
*235However, on August 18 the trial court granted the defendant’s motion to dismiss, finding that the petitioner had willfully failed to comply with discovery orders.* That dismissal has made the issue in this proceeding moot.
Therefore the rule to show cause is discharged.

The petitioner has appealed the dismissal to the court of appeals.